Citation Nr: 1449446	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right thumb numbness to include as secondary to service connected disee or injury.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was transferred from the RO in Cleveland, Ohio to the RO in Oakland, California in February 2008.  

In May 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  The hearing transcript is of record.

In October 2013, the Board bifurcated the issue of service connection for residuals of a right thumb injury to issues of service connection for residuals of right thumb strain, and service connection for right thumb numbness to include right-side carpal tunnel syndrome.  The Board granted service connection for residuals of right thumb strain, and denied service connection for right thumb numbness to include right-side carpal tunnel syndrome.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2014, pursuant to a Joint Motion for Remand, the Court vacated the Board's decision to the extent that it denied the Veteran service connection for right thumb numbness to include right-side carpal tunnel syndrome and remanded the case for additional reasons and bases.  The Joint Motion for Remand indicated that the Board did not adequately address whether the Veteran's now-service-connected residuals of a right thumb strain caused or aggravated his right thumb numbness, to include right-side carpal tunnel syndrome.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) reveals documents that are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of service connection for right thumb numbness to include right-side carpal tunnel syndrome, to include as secondary to service connected residuals of a right thumb strain is remanded for purposes of completing evidentiary development necessary for adjudication of the claim.

In light of the Court remand, service connection on a secondary basis must be evaluated in relation to the now-service-connected residuals of a right thumb strain.  The November 2007 and June 2009 VA examinations do not address service connection of right thumb numbness on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain a medical opinion to address the etiological nature of the right thumb numbness.  Is there any relationship between the current disability and the in-service complaint of a numb feeling in the right thumb (February 1968)?  Is there any relationship (causation or aggravation) between the service connected diabetes mellitus or the right thumb strain and the thumb numbness?  What is the most likely etiology of the thumb numbness?

2. After completing all indicated development, the AOJ should readjudicate any other claim remaining on.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


